PER CURIAM.
In this wrongful death action filed against Metropolitan Dade County, the plaintiff appeals from a summary judgment entered for the defendant.
On August 5, 1974, the day following arrest of the plaintiff’s decedent on the charge of aggravated assault, at a bond hearing the court denied bond upon viewing the accused to be a danger to the public and to himself, and ordered that the accused be given a psychiatric evaluation. Five days later, on August 10,1974, before any action was taken on the order for his examination, the accused committed suicide, by hanging himself, while incarcerated in the Dade County Jail in a cell which contained 19 other men. The complaint in the subsequent wrongful death action charged the defendant with negligence by failing to properly safeguard the accused, after being informed of his unstable mental condition, proximately resulting in the death of the decedent.
On consideration of the record, briefs and arguments, we hold the pleadings and evidence before the court presented genuine issues of material fact bearing on the alleged negligence of the defendant which properly could not be disposed of by summary judgment. Since the cause is to be remanded for trial, we refrain from making a statement of the facts disclosed.
The summary judgment for the defendant is reversed, and the Cause is remanded for further proceedings.